DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dubovoy et al (WO 2016/014011 A1) in view of Pinto et al (“Biodegradable chelating agents for industrial, domestic, and agricultural applications-a review”, Environmental Science and Pollution Research International 21(20): pg.11893-11906).
With respect to instant claims 1, 2, 5-7 and 15, Dubovoy teaches ([0002]) a composition comprising at least one antiperspirant active comprising aluminum, an ethylenediamine disuccinate salt (in the amount of up to about 0.24 wt.%) and water.  In Dubovoy’s preferred embodiment, the ethylenediamine disuccinate salt is the S,S stereosomer and is trisodium ethylenediamine disuccinate (instant alkali metal salt of EDDS as claimed in instant claim 3).  Dubovoy states ([0001]) that despite of the chelating properties of tetrasodium EDTA, it is desirable to have a more biodegradable chelating agent (such as its ethylenediamine disuccinate salt) and uses tetrasodium EDTA only as control in its working examples (see [0051], Tables 2A, 2B and 3).  In Dubovoy’s Table 3, it is shown that Dubovoy’s inventive composition containing ethylenediamine disuccinate (EDDS) salt shows SEC Peak 4 area relatively greater than the SEC Peak 4 area of a composition including tetrasodium EDTA.  Dubovoy also teaches (claim 29) a method comprising applying its composition to the axillary area of a person.  
Dubovoy’s ethylenediamine disuccinate (EDDS), which is being used as a biodegradable chelating agent, does not teach instant 3-hydroxy-2,2’-iminodisuccinic acid (HIDS) or an alkali metal salt thereof.  However, as evidenced by Pinto et al (see Abstract, Fig.1 and pg.11903 (see the two paragraphs under “Conclusions”), Dubovoy’s EDDS and instant HIDS (3-hyroxy-2,2’-iminodisuccinic acid) are known in the art as interchangeably used biodegradable metal-chelating agents that replace non-biodegradable chelating agents such as EDTA (which Dubovoy is also trying to avoid).  Besides, Pinto teaches (see pg.11894, 3rd paragraph from the bottom of the right-hand column) that HIDS is not only biodegradable but also presents low toxicity.  Pinto furthermore states (see pg.11900, the last paragraph in the right-hand column) that HIDS is known for its very fast biodegradation.  It would have been obvious to one skilled in the art to use HIDS (instead of EDDS) in the amount of up to about 0.24 wt.% in Dubovoy’s composition with a reasonable expectation of obtaining both biodegradation and low toxicity.  The range of up to about 0.24 wt.% overlaps with instant range (less than 0.20 wt.%) of claim 4, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Dubovoy in view of Pinto renders obvious instant claims 1, 2, 5-7 and 15.  
With respect to instant claim 3, as discussed above, Dubovoy’s ethylenediamine disuccinate (EDDS) is being used as a biodegradable chelating agent that replaces non-biodegradable tetrasodium EDTA.  Pinto et al also indicates that HIDS (3-hyroxy-2,2’-iminodisuccinic acid) is well known in the art as a non-toxic biodegradable metal-chelating agent that replaces non-biodegradable chelating agents such as EDTA.  Since both EDDS and HIDS are being individually taught to be useful for the same purpose (i.e., useful as a biodegradable chelating agent which replaces non-biodegradable chelating agent such as EDTA), it would have been obvious to one skilled in the art to use a combination of HIDS and EDDS in Dubovoy’s composition with a reasonable expectation of further enhancing the effect of using such biodegradable chelating agent.  MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]the idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, Dubovoy in view of Pinto renders obvious instant claim 3.    
With respect to instant claims 8 and 10-12, Dubovoy teaches ([0031]) that its composition can be an aqueous liquid, gel or cream and that in the liquid form the composition can be formulated to be a roll-on product.  Dubovoy furthermore teaches ([0031]) that in the liquid form, the composition can be an oil in water emulsion or a water in oil emulsion and that its composition can be an oil-in-water liquid roll-on or a water-in-oil gel or a water-in-oil cream.  Thus, Dubovoy in view of Pinto renders obvious instant claims 8 and 10-12.
With respect to instant claim 9, Dubovoy teaches that its inventive composition can further comprise a deodorant active (claim 22 and [0042]).  Thus, Dubovoy in view of Pinto renders obvious instant claim 9.
With respect to instant claims 13-14, Dubovoy teaches (claims 26-27) that its composition has a total solids content of about 25 wt.% or less and has a water amount that is at least about 20 wt.% of the composition.  Thus, Dubovoy in view of Pinto renders obvious instant claims 13 and 14.
Response to Arguments
With respect to instant 103 rejection over Dubovoy (WO’011) in view of Pinto, applicant cite In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985), which states that “[a] greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.”  Applicant then argue that the experimental data in the present application demonstrates that HIDS exhibits relatively greater stability with Al clusters as compared to IDS. Applicant argue that in present Table 4, it was surprisingly and unexpectedly discovered that the Peak 4/3 ratio (which is a key indicator of sweat reduction) for each of the HIDS samples (9)-(11) were relatively higher than all of the IDS samples (6)-(8).  Applicant argue that this is particularly surprising because the chemical structures of IDS and HIDS are similar; and thus, the performance, efficacy, and/or results are expected to be relatively similar to one another.  Applicant thus argue that this “greater than expected result” is an evidence of nonobviousness of Claim 1 over Dubovoy and Pinto.  The Examiner disagrees.  First of all, applicant’s assertion that the higher Peak 4/3 ratios for the sample (9)-(11) (including HIDS) compared to those of the samples (6)-(8) (including IDS) represent a surprising and unexpected result seems to be solely based on applicant’s view that IDS and HIDS are chemically similar molecules.  However, it is the Examiner’s position that such view is rather a subjective one because IDS has a mirror symmetry in its chemical structure whereas HIDS structure is unsymmetrical, and thus those two compounds can equally be thought as being dissimilar.  Thus, given that the chemical structures of IDS and HIDS can also be viewed as dissimilar, it is hard to ascertain whether the relatively higher Peak 4/3 Ratios shown for HIDS can be considered as a “surprising and unexpected” result as argued by applicant.  Besides, present specification does not have the comparison between HIDS and EDDS (which is what is used in the prior art Dubovoy). 
Applicant also argue that instant limitation as to the amount of HIDS being less than 0.20 weight % provides another “unexpected result.”  Applicant argue that HIDS in an amount less than 0.2 wt.% provides an unexpectedly enhanced SEC Peak 4 and that the surprising and unexpected enhancement of SEC Peak 4 was obtained when the HIDS is present in amounts less than 0.20 weight %”.  However, although instant range is “less than 0.20 wt.%” (which encompasses values such as 0.199 wt.%), it is shown from Table 2 that the highest SEC peak 4 value occurs when the amount of HIDS is only 0.10 wt.%, and there are no data points between 0.10% and 0.20% (and also there are no data points below 0.10%).  Thus, it is not possible to know whether the enhanced SEC Peak 4 result holds throughout the entire claimed range (less than 0.2 wt.%).  In order to establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Besides, there is no direct comparison between 0.10% of HIDS with 0.10% of EDTA) shown in Table 2.  
	For the reasons stated above, instant 103 rejection over Dubovoy in view of Pinto still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 4, 2021